Citation Nr: 0434445	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-25 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation at the 
full-dollar rate. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

Service department verification of the veteran's service 
indicates that the veteran served on active duty from 
December 15, 1941, to August 29, 1942, and from February 1, 
1945, to February 3, 1946.  He was a prisoner of war from 
April 10, 1942, to August 29, 1942.

The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines. 

In an April 2004 RO rating decision, the appellant was denied 
Aid and Attendance or Housebound benefits.  She is advised 
that she has until April 20, 2005, to initiate an appeal as 
to the April 2004 rating decision, by submitting a timely 
notice of disagreement with that rating decision.   See 38 
U.S.C.A. § 7105.


FINDINGS OF FACT

1.  The veteran had service in the organized military forces 
of the Government of the Commonwealth of the Philippines.

2.  Regardless of her residency and citizenship status, the 
appellant, who is the veteran's surviving spouse, is not a 
veteran currently in receipt of disability compensation 
benefits.





CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation (DIC) at the full-dollar rate are not met.  38 
U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.42 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the February 2003 rating decision, 
the August 2003 Statement of the Case, and a letter sent to 
the appellant by the RO, adequately informed her that under 
the applicable laws and regulations and undisputed facts of 
this case, substantiation of her claim was not possible.
 
The November 2002 letter, February 2003 rating decision, and 
August 2003 Statement of the Case set forth the laws and 
regulations applicable to her claim for DIC at the full-
dollar rate.   In effect, the appellant was properly notified 
that there was no information or evidence that could 
substantiate her claim.  Any attempt to inform her of the 
evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence, see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), would have been misleading, wasteful, and 
legally erroneous.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  Again, substantiation of the claim is impossible.  
Thus, any attempts to assist the appellant in obtaining any 
such purported evidence would have been misleading, wasteful, 
and legally erroneous.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  VA will 
refrain from providing assistance in obtaining evidence for a 
claim if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim. VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)). 

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See also, Valiao v. 
Principi, 17 Vet. App. 229 (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  

Likewise, any error in the sequence of events is not shown to 
have any effect on this case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  The enactment of the 
VCAA has no material effect on adjudication of the claim 
currently before the Board.  The law, not the evidence, 
controls the outcome of this appeal (see Sabonis v. Brown, 6 
Vet. App. 426 (1994)).  In Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001), the Court held that the enactment of the 
VCAA does not affect matters on appeal when the question is 
one limited to statutory interpretation.  See also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002) (the veteran did not serve on active 
duty during a period of war and was not eligible for 
nonservice-connected pension benefits; because the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim, the VCAA is not applicable).  

See also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit). 

As will be explained below, the law, and not the evidence is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the 
Board finds that no further action is necessary under the 
VCAA in this case and that the case is ready for appellate 
review.
 
There is no indication in the record and no argument raised 
on appeal concerning any existing outstanding evidence that 
could change the critical facts in this case.   The 
determinative and undisputed facts are that the veteran had 
service in the organized military forces of the Government of 
the Commonwealth of the Philippines, and that the appellant 
is not a veteran in receipt of disability compensation.  The 
laws and regulations allowing for an exception providing for 
compensation at the full-dollar rate, rather than at the rate 
of 50 cents on the dollar, based on service in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, apply to veterans in receipt of disability 
compensation meeting certain United States citizenship or 
residency requirements, but not to surviving spouses in 
reception of DIC.  See 38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.42 (2003).  Accordingly, no reasonable possibility 
exists that any assistance would aid in substantiating the 
claim (38 U.S.C.A. § 5103A(a)).  Consequently, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply). 

As such, there has been no prejudice to the appellant that 
would warrant a remand, and the appellant's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The appellant is in receipt of dependency and indemnity 
compensation (DIC) based on a successful claim for service 
connection for the cause of the veteran's death.  She resides 
in the Unites States.  She receives dependency and indemnity 
compensation limited to a rate of 50 cents on the dollar, for 
the reason that her husband had service in the organized 
military forces of the Government of the Commonwealth of the 
Philippines.  See 38 U.S.C.A. § 107; 38 C.F.R. 3.42.  

Due to a change in the law in the year 2000, it appears that 
her deceased spouse, if alive, would now be entitled to 
disability compensation at the full-dollar rate, based on his 
Philippine service and his residence and/or citizenship in 
the United States.  Id.  The appellant contends that because 
the veteran would be entitled to disability compensation at 
the full-dollar rate were he alive today, she should be 
entitled to DIC at the full-dollar rate.  She also points to 
the veteran's verified period of internment as a POW while 
serving in support of the Armed Forces of the United States 
as a factor as to why she should be entitled to DIC at the 
full-dollar rate.

Service department verification of the veteran's service 
indicates that the veteran served on active duty from 
December 15, 1941, to August 29, 1942, and from February 1, 
1945, to February 3, 1946.  He was a prisoner of war from 
April 10, 1942, to August 29, 1942.  During these times, he 
served with the Untied States in the organized military 
forces of the Government of the Commonwealth of the 
Philippines.

Law and Regulations

38 U.S.C.A. § 107 (West 2002) provides as follows:

§ 107.  Certain service deemed not to be active service

(a) Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under--

(1) contracts of National Service Life Insurance entered into 
before February 18, 1946; (2) chapter 10 of title 37; and (3) 
chapters 11, 13 (except section 1312(a)), 23, and 24 (to the 
extent provided for in section 2402(8)) of this title.

Except as provided in subsection (c) or (d), payments under 
such chapters shall be made at a rate of $0.50 for each 
dollar authorized, and where annual income is a factor in 
entitlement to benefits, the dollar limitations in the law 
specifying such annual income shall apply at a rate of $0.50 
for each dollar. Any payments made before February 18, 1946, 
to any such member under such laws conferring rights, 
benefits, or privileges shall not be deemed to have been 
invalid by reason of the circumstance that such member's 
service was not service in the Armed Forces or any component 
thereof within the meaning of any such law.

(b) Service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any of the laws administered by the 
Secretary except--

(1) with respect to contracts of National Service Life 
Insurance entered into (A) before May 27, 1946, (B) under 
section 620 or 621 of the National Service Life Insurance Act 
of 1940, or (C) under section 1922 of this title; and (2) 
chapters 11, 13 (except section 1312(a)), 23, and 24 (to the 
extent provided for in section 2402(8)) of this title.

Except as provided in subsection (c) or (d), payments under 
such chapters shall be made at a rate of $0.50 for each 
dollar authorized, and where annual income is a factor in 
entitlement to benefits, the dollar limitations in the law 
specifying such annual income shall apply at a rate of $0.50 
for each dollar.

(c) In the case of benefits under subchapters II and IV of 
chapter 11 of this title and subchapter II of chapter 13 
(except section 1312(a)) of this title paid by reason of 
service described in subsection (a) or (b) to an individual 
residing in the United States who is a citizen of, or an 
alien lawfully admitted for permanent residence in, the 
United States, the second sentence of the applicable 
subsection shall not apply.

(d)(1) With respect to benefits under chapter 23 of this 
title, in the case of an individual described in paragraph 
(2), the second sentence of subsection (a) or (b), as 
otherwise applicable, shall not apply.

(2) Paragraph (1) applies to any individual whose service is 
described in subsection (a) and who dies after November 1, 
2000, or whose service is described in subsection (b) and who 
dies after the date of the enactment of the Veterans Benefits 
Act of 2003, if the individual, on the individual's date of 
death--

(A) is a citizen of, or an alien lawfully admitted for 
permanent residence in, the United States; (B) is residing in 
the United States; and (C) either-- (i) is receiving 
compensation under chapter 11 of this title; or (ii) if the 
individual's service had been deemed to be active military, 
naval, or air service, would have been paid pension under 
section 1521 of this title without denial or discontinuance 
by reason of section 1522 of this title.  

38 C.F.R. § 3.42 (2003) provides as follows:

§ 3.42 Compensation at the full-dollar rate for certain 
Filipino veterans residing in the United States. 
 
(a) Definitions. For purposes of this section: 
(1) United States (U.S.) means the states, territories and 
possessions of the United States; the District of Columbia, 
and the Commonwealth of Puerto Rico. 
(2) Residing in the U.S. means that an individual's 
principal, actual dwelling place is in the U.S. and that the 
individual meets the residency requirements of paragraph 
(c)(4) of this section. 
(3) Citizen of the U.S. means any individual who acquires 
U.S. citizenship through birth in the territorial U.S., birth 
abroad as provided under title 8, United States Code, or 
through naturalization, and has not renounced his or her U.S. 
citizenship, or had such citizenship cancelled, revoked, or 
otherwise terminated. 
(4) Lawfully admitted for permanent residence means that an 
individual has been lawfully accorded the privilege of 
residing permanently in the U.S. as an immigrant by the U.S. 
Immigration and Naturalization Service under title 8, United 
States Code, such status not having changed. 
(b) Eligibility requirements. Compensation is payable at the 
full-dollar rate based on service described in § 3.40(c) or 
(d) to a veteran who is residing in the United States (U.S.) 
and is either: 
(1) A citizen of the U.S., or 
(2) An alien lawfully admitted for permanent residence in the 
U.S. 
(c) Evidence of eligibility for full-dollar rate benefits. 
(1) A valid original or copy of one of the following 
documents is required to prove that that the veteran is a 
natural born citizen of the U.S.: 
(i) A valid U.S. passport; 
(ii) A birth certificate showing that he or she was born in 
the U.S.; or 
(iii) A Report of Birth Abroad of a Citizen of the U.S. 
issued by a U.S. consulate abroad. 
(2) Only verification by the U.S. Immigration and 
Naturalization Service to VA that a veteran is a naturalized 
citizen of the U.S. will be sufficient proof of such status. 
(3) Only verification by the U.S. Immigration and 
Naturalization Service to VA that a veteran is an alien 
lawfully admitted for permanent residence in the U.S. will be 
sufficient proof of such status. 
(4) VA will not pay benefits at the full-dollar rate under 
this section if the veteran's mailing address is a Post 
Office box, unless evidence from the U.S. Postal Service 
shows that it does not deliver mail to the veteran's street 
address. In order to pay benefits at the full-dollar rate, 
evidence (such as a driver's license, lease agreement, 
utility bills) must establish that the veteran is residing at 
a valid street address in the U.S. and receiving mail at that 
address. 
(d) Continued eligibility. 
(1) In order to continue receiving benefits at the full-
dollar rate under this section, a veteran must be physically 
present in the U.S. for at least 183 days of each calendar 
year in which he or she receives payments at the full-dollar 
rate, and may not be absent from the U.S. for more than 60 
consecutive days at a time. However, if a veteran becomes 
eligible for full-dollar rate benefits on an initial basis, 
on or after July 1 of any calendar year, the 183-day rule 
will not apply during that calendar year. VA will not 
consider a veteran to have been absent from the U.S. if he or 
she left and returned to the U.S. on the same date. 
(2) A veteran receiving benefits at the full-dollar rate 
under this section must notify VA within 30 days of leaving 
the U.S. or within 30 days if he or she loses either his or 
her U.S. citizenship or lawful permanent resident alien 
status. When a veteran no longer meets the eligibility 
requirements of paragraph (a) of this section, VA will reduce 
his or her payment to the rate of $0.50 for each dollar 
authorized under the law, effective on the date determined 
under § 3.505. If such veteran regains his or her U.S. 
citizenship or lawful permanent resident alien status, VA 
will restore full-dollar rate benefits, effective the date 
the veteran meets the eligibility requirements in § 3.42. 
(3) When requested to do so by VA, a veteran receiving 
benefits at the full-dollar rate under this section must 
verify that he or she continues to meet the residency and 
citizenship/permanent-resident-alien status requirements of 
paragraph (b). VA will advise the veteran at the time of the 
request that the verification must be furnished within 60 
days and that failure to do so will result in the reduction 
of benefits. If the veteran fails to furnish the evidence 
within 60 days, VA will reduce his or her payment to the rate 
of $0.50 for each dollar authorized, as provided in § 3.652. 
(4) A veteran receiving benefits at the full-dollar rate 
under this section must promptly notify VA of any change of 
his or her address. If mail from VA to the veteran is 
returned to VA by the U.S. Postal Service, VA will reduce his 
or her payment to the rate of $0.50 for each dollar 
authorized under law, effective on the date determined under 
§ 3.505. 
(e) Effective date for restored eligibility. In the case of a 
veteran receiving benefits at the full-dollar rate, if his or 
her payments are reduced to the rate of $0.50 for each dollar 
authorized under the law, VA will resume payments at the 
full-dollar rate, if otherwise in order, effective the first 
day of the month following the date on which he or she again 
meets the requirements. However, such increased payments will 
be retroactive no more than one year prior to the date on 
which VA receives evidence that he or she again meets the 
requirements. If payments are reduced based on an absence 
from the U.S. of 183 or more days during a calendar year, VA 
will not resume payments at the full-dollar rate before the 
first day of the following calendar year. 

Analysis

The appellant's contentions have strong equitable appeal.  
However, the Board has no discretion in this case.  With 
regard to the below analysis, the appellant is advised that 
the Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  As 
such, the claim must be denied as a matter of law, for the 
reasons set forth below.  

The second sentence of 38 U.S.C.A. § 107(a) provides that, 
with two exceptions, benefits paid pursuant to Chapters 11 
(authorizing payment of disability compensation benefits to 
veterans)  and 13 (authorizing dependency and indemnity 
compensation (DIC) benefits to survivors of veteran), based 
on service of veterans in the organized forces of the 
Commonwealth of the Philippines, will be made at a rate of 50 
cents for each dollar authorized.  This rule the Board will 
refer to below as the "$0.50-on-the-dollar rule."

The first of the two statutory exceptions to the $0.50-on-
the-dollar rule is set forth at 38 U.S.C.A. § 107(c).  This 
is an exception for veterans meeting residency or citizenship 
requirements and in receipt of Chapter 11 (disability 
compensation) benefits.  Thus, this exception to the $0.50-
on-the-dollar rule does not apply to the appellant, as she is 
not a veteran, and is in receipt of Chapter 13 (DIC) benefits 
rather than Chapter 11 (disability compensation) benefits.

The second of the two exceptions to the $0.50-on-the-dollar 
rule is set forth at 38 U.S.C.A. 107(d).  This exception 
applies to Chapter 23 (burial) benefits, a type of benefit 
not at issue in the present case. 

The pertinent VA regulation implementing the statutory 
exceptions to the $0.50-on-the-dollar rule is 38 C.F.R. 3.42.  
The text of this regulation is very clear, insofar as it 
applies only to disability compensation paid to veterans who 
meet certain residency or citizenship requirements.  See 38 
C.F.R. § 3.42(b), set forth above.

In short, there is no statutory or regulatory exception to 
the $0.50-on-the-dollar rule for DIC received by a surviving 
spouse who meets the residency or citizenship requirements 
set forth at 38 U.S.C.A. § 107(c) and (d), and 38 C.F.R. 
§ 3.42.  These exceptions only apply to Chapter 11 disability 
compensation received by veterans who had service in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, irrespective of POW status; 
and to Chapter 23 burial benefits.  The appeal for DIC at the 
full-dollar-rate is therefore denied due to the absence of 
legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994). 




ORDER

Entitlement to dependency and indemnity compensation at the 
full-dollar rate is denied.      




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



